Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on January 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,939,155 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1 – 42 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 9, 17, 22, 26, 30, 35 and 39 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“causing, by a computing device at a premises, output of an interface comprising: 
a first portion configured to cause performance of a premises system function that is associated with a plurality of commands, in a received datastream, associated with performing the premises system function via a plurality of different premises systems; and
a second portion configured to cause output of content;
based on user input indicating selection of the first portion, determining at least one command, of the plurality of commands, that is associated with the premises system function and is compatible with a premises system at the premises; and 
causing, based on the at least one command, performance of the premises system function via the premises system at the premises”


	The examiner presents Grannan et al., US Pub. 2008/0022322 [included in the IDS dated September 1, 2021] generally teaches inserting data from image receiving devices in a home into an EPG so that the image receiving device is listed as a channel and the feed from the image receiving device can be accessed via the EPG, (Abstract and Figs. 3 - 6). However, Grannan does not clearly demonstrate receiving commands to perform a function which could be performed at a plurality of different premises.
To supplement the teachings of Grannan, the examiner presents Rast et al., US Patent 4,684,980 [included in the IDS dated September 1, 2021] as teaching that a command, such as a force tuning command, may be used to cause all subscriber television sets connected to a CATB system to tune to a channel, (Fig. 5 and col. 37 II. 52 - 60). However, the combination of Grannan and Rast does not clearly demonstrate based on user input, determine a command that is associated with the premises system function and performing the function.
 The examiner further presents Choi, US Patent 6,025,884 [included in the IDS dated September 1, 2021] as teaching that a user can watch video signals and control home automation systems simultaneously, (col. 1 II. 53 - 57, col. 2 II. 26 - 34 and col. 3 II. 9 - 15). But Choi does not disclose that premises system function commands are received in a datastream and are presented in an interface with video content options where user selection of the command will cause the premises system function to be performed at the premises, as claimed. Therefore, Claim 1 is considered allowable.
Claims 9, 17, 22, 26, 30, 35 and 39 are considered allowable for similar reasons stated above. The dependent claims 2 – 8, 10 – 16, 18 – 21, 23 – 25, 27 – 29, 31 – 34, 36 - 38 and 40 - 42 are allowed because they further limit independent claims 1, 9, 17, 22, 26, 30, 35 and 39.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee, US Pub. 2002/0080827 A1 teaches a more centralized control over appliances of a home automation system by accessing data in the hidden data stream, ([0096] and [0099]).

Han et al., KR 100650740 B1 (published 2006-11-30) teaches receiving an IP broadcast signal through a transport stream and transmitting multimedia or control information of the home server controller to a decoder, (p. 3, 5th paragraph).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA M FOGG/Examiner, Art Unit 2421